BARHAM, J.,
is of the opinion the writ should be granted. The petition required in R.S. 13 :1574 was made on the same day the juvenile was brought to trial. This does not comply with notice required in In Re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed. 2d 527. See also State in the Interest of Harrell, 254 La. 963, 229 So.2d 63. The dissent there was the federal rule applied in that case on review by the 5th Cir. Court of Appeal in Harrell v. Mathews, 439 F.2d 721 (1971). The proceeding had and evidence adduced do not comply with due process' requirements. See In the Matter of Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368.
TATE and DIXON, JJ., are of the opinion the writ should be granted.